
	
		II
		112th CONGRESS
		1st Session
		S. 566
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2011
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the establishment of the National Volcano
		  Early Warning and Monitoring System.
	
	
		1.Short titleThis Act may be cited as the National
			 Volcano Early Warning and Monitoring Program Act.
		2.DefinitionsIn this Act:
			(1)ProgramThe
			 term program means the National Volcano Early Warning and
			 Monitoring Program established under section 3(a).
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.National volcano
			 early warning and monitoring program
			(a)EstablishmentThe
			 Secretary shall establish within the United States Geological Survey a program
			 to be known as the National Volcano Early Warning and Monitoring
			 Program.
			(b)ComponentsThe
			 program shall consist of a national volcano watch office and data center, which
			 shall oversee and coordinate the activities of United States Geological Survey
			 regional volcano watch and data centers.
			(c)PurposesThe
			 purposes of the program are—
				(1)to monitor and
			 study volcanoes and volcanic activity throughout the United States at a level
			 commensurate with the threat posed by each volcano; and
				(2)to warn and
			 protect people and property from undue and avoidable harm from volcanic
			 activity.
				4.Management
			(a)Management
			 plan
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall prepare a management plan for establishing and
			 operating the program.
				(2)InclusionsThe
			 management plan shall include—
					(A)annual cost
			 estimates of—
						(i)operating the
			 program; and
						(ii)updating the
			 data collection, monitoring, and analysis systems;
						(B)annual standards
			 and performance goals; and
					(C)recommendations
			 for establishing new, or enhancing existing, partnerships with State agencies
			 or universities.
					(b)PartnershipsThe
			 Secretary may enter into cooperative agreements or partnerships with State
			 agencies and universities, under which the Secretary may designate the agency
			 or university as volcano observatory partners for the program.
			(c)Coordination
			 with other Federal agenciesThe Secretary shall coordinate
			 activities authorized under this Act with the heads of relevant Federal
			 agencies including—
				(1)the Secretary of
			 Transportation;
				(2)the Secretary of
			 Commerce;
				(3)the Administrator
			 of the Federal Aviation Administration; and
				(4)the Director of
			 the Federal Emergency Management Administration.
				(d)Grant
			 program
				(1)In
			 generalThe Secretary may establish a competitive grant program
			 to support research and monitoring of volcanic activities in furtherance of
			 this Act.
				(2)Cost-sharing
			 requirementThe non-Federal share of the total cost of an
			 activity provided assistance under this subsection shall be 25 percent.
				(e)Annual
			 reportThe Secretary shall annually submit to Congress a report
			 that describes the activities undertaken during the previous year to carry out
			 this Act.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $15,000,000 for each of
			 fiscal years 2012 through 2022.
		
